Title: From Benjamin Franklin to William Franklin, 6–9 April 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, April 6 [-9]. 1773
I received yours of Feb. 2. with the Papers of Information that accompany it.
I know nothing of Col. Mercer’s being appointed Surveyor of the new Colony: Indeed the Proprietors, if they ever are to be such, are not yet in a Situation to appoint or promise any Places, the Grant not being compleated.
I never heard of Jones; or his Chief Justiceship in Eyre. Nor do I know any thing of General Lyman’s Project or Grants. No Proposal has been made to me of being their Agent, which indeed I should not undertake, being about to quit all Agencies, and return home to settle my own Affairs.
I have ordered a Jack for you, and will send it by the first Opportunity.
I have sent to Mr. Galloway one of the Bishop of St. Asaph’s Sermons to your Society for propagating the Gospel. I would have sent you one, but you will receive it of course as a Member. It contains such liberal and generous Sentiments relating to the Conduct of Government here towards America, that Sir J. P. says it was written in compliment to me. But from the Intimacy of Friendship in which I live with the Author, I know he has express’d nothing but what he thinks and feels; and I honour him the more, that thro’ the mere Hope of doing Good; he has hazarded the Displeasure of the Court, and of course the Prospect of farther Preferment. Possibly indeed the Ideas of the Court may change; for I think I see some Alarm at the Discontents in New-England, and some Appearance of Softening in the Disposition of Government, on the Idea that Matters have been carry’d too far there. But all depends upon Circumstances and Events. We govern from Hand to Mouth. There seems to be no wise regular Plan.
I saw Lord Dartmouth about 2 Weeks since. He mention’d nothing to me of your Application for additional Salary, nor did I to him, for I do not like it. I fear it will embroil you with your People. I told him I look’d upon Mrs. Haine to be out of her Senses, and that there was no Foundation for her Pretensions; at which he seem’d to wonder, her Story, he said, was so circumstantial. He has given a Letter to the Chief Justice, which is gone by an Attorney sent by Hayne.
While I am writing comes to hand yours of Mar. 2. My Letter by the October Packet must have been sent as usual, to the Office by the Bellman. That being, as you inform me, rubb’d open as some of yours to me have been, gives an additional Circumstance of Probability to the Conjecture made in mine of Dec. 2. For the future I shall send Letters of consequence to the Office when I use the Pacquet-Conveyance, by my Clerk.
Your Accounts of the Numbers of People, Births Burials, &c. in your Province, will be very agreable to me and particularly so to Dr. Price. Compar’d with former Accounts, they will show the Increase of your People, but not perfectly, as I think a great many have gone from N Jersey to the more Southern Colonies.
I have scarce seen Mr. Wharton twice in the last 12 mo. and know little of his Proceedings. Mr. Strahan and Mr. Todd and Mr. Walpole tell me our Business is going on, and they have good Hopes of seeing it soon compleated. But the two first know as little of Circumstances as I do; who have never ask’d a Question about it of any Minister for reasons formerly mention’d. I think however to speak of it to Lord Dartmouth next time I see him, and learn where it sticks.
The Parliament is like to sit till the End of June, as Mr. Cooper tells me. I had thoughts of returning home about that time. The Boston Assembly’s Answer to the Governor’s Speech, which I have just received, may possibly produce something here to occasion my longer Stay. I am, Your affectionate Father
B Franklin

PS. Apr. 9. Your Jack is shipt in Loxley.

